Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-769
                       Lower Tribunal No. 21-341-P
                          ________________


                              Mark Bouldin,
                                  Appellant,

                                     vs.

                    Preston Hollow Capital, LLC,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Monroe
County, Luis Garcia, Judge.

     Hershoff, Lupino & Yagel, LLP, and Russell A. Yagel, for appellant.

      Paskert Divers Thompson, and Matthew G. Davis (Tampa), for
appellee.


Before FERNANDEZ, C.J., and MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.